DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armand et al. [US 5,449,994].
With respect to claims 1, 11, and 17, Armand discloses a portable energy collection and storage device [Fig. 1], comprising: an electrically and thermally insulating substrate [20 and/or 35]: at least one energy collection device integrated into the electrically and thermally insulating substrate [solar cell 4]; at least one energy storage device integrated into the electrically and thermally insulating substrate and electrically coupled to the at least one energy collection device [1]; and a set of electrical contacts integrated into the electrically and thermally insulating substrate and electrically coupled to the at least one energy storage device [3], wherein the electrically and thermally insulating substrate has a thickness less than or equal to 1 mm [col. 3 lines 15-25].

With respect to claim 2, Armand further discloses wherein the at least one energy collection device and the at least one energy storage device are laterally arranged across the electrically and thermally insulating substrate [Fig. 1].

With respect to claim 3, Armand further discloses wherein the at least one energy collection device and the at least one energy storage device form a vertical stack that is integrated in the electrically and thermally insulating substrate [Fig. 3].

With respect to claims 5 and 18, Armand further discloses wherein the at least one energy collection device is a solar cell, piezoelectric energy generator, fuel cell, microbial fuel cell, thermoelectric generator, or radio frequency energy harvesting device [4; i.e. exposing the solar cell to light].

With respect to claims 10, 12-13, , Armand further discloses wherein the at least one energy collection device and the at least one energy storage device form a vertical stack that is integrated in the electrically and thermally insulating substrate with the device further comprising: through substrate vias passing through a substrate of one of the at least one energy collection device to the at least one energy storage device so as to electrically connect the at least one energy collection device and the at least one energy storage device to each other [Fig. 3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-9, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armand et al. [US 5,449,994] as applied above, and further in view of Hirshberg [US 10,251,234].
With respect to claims 4, 6-9, 15-16 and 19, Armand fails to disclose multiple energy collection devices and the subsequent placement arrangement of the additional energy harvester on the portable substrate. 
Hirshberg teaches an object comprising energy collection comprising at least two energy collection devices forming a vertical stack that is integrated in a substrate and the at least one energy storage device and the vertical stack are laterally arranged across [Fig. 1, 3, 6, and 9; thermoelectric devices and storage 350], wherein at least two of the plurality of energy collection devices are configured to collect energy using different energy sources [solar and thermoelectric], wherein the thermoelectric generator comprises a warm layer and a cold layer [implicit structure of how thermoelectric generators operate].
 Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to arrange the additional energy harvester in a vertical stack on a second side and/or with the solar harvester up top/exposed to light with the thermoelectric generator on the bottom and positioning the storage device between the thermoelectric layers since it has been held that rearranging parts of an invention involves only routine skill in the art. For example, Armand’s card is thin and small so making full use of all the space by vertically stacking a spacing out the components is essential to its design. Additionally, placing the warm layer near the solar harvester where heat/sun will be prevalent while situating the cold side opposite that is obvious without any undue experimentation. 
The benefit of adding the second energy harvester in the card in the particular arrangements provides the benefit of allowing for additional power sources to harvest energy for the portable card (i.e. in the instance solar is not available) and for more power harvesting while it is available while also utilizing all of the available space in the tight constraints of the small card. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armand et al. [US 5,449,994] as applied above, and further in view of Ohsawa et al. [US 2019/0067680].
With respect to claim 14, Armand fails to disclose using epoxy-resin to bond the circuitry components. However, Ohsawa teaches using epoxy resin in the bonding of circuitry components [par. 0127]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Armand to use an epoxy-based resin with a single monomer contain eight epoxide groups for the benefit securing the circuitry together without causing short circuits since a review of the specification fails to disclose any criticality of that specific resin and there would not be undue experimentation in finding the working bonding resin. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armand et al. [US 5,449,994] as applied above, and further in view of Dang et al. [US 10,892,643]
With respect to claim 20, Armand fails to disclose the energy collection is a piezoelectric device. Dang teaches an electronic device utilizing energy harvesting wherein the energy harvester is a piezoelectric device based on compression  [col. 5 lines 55-67]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify Armand to include a piezoelectric device based on compression for the benefit of providing an alternate energy harvesting means (i.e. when solar is not available). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859